Third District Court of Appeal
                               State of Florida

                          Opinion filed March 25, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-237
                         Lower Tribunal No. 04-33680
                             ________________

                              Norman J. Fenn,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Norman J. Fenn, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

      SUAREZ, J.

      We affirm the trial court’s Omnibus Order Denying Defendant’s Emergency

Motion for Correction of Credit Time Served. The Defendant asserts below and on
appeal that he did not waive his right to credit for time served when he took his

plea. A review of the record conclusively and clearly shows that the Defendant

waived credit for time served; that is, he agreed to credit for time served only from

his last booking date. See Ryan v. State, 837 So. 2d 1075, 1076 (Fla. 3d DCA

2003) (“[A]lthough a defendant can waive credit for time served as part of a plea

agreement, such waiver must be clearly shown on the record.”).

      Affirmed.




                                         2